Citation Nr: 0936720	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-07 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury including pain.  

2.  Entitlement to increased rating for chronic herniated 
nucleus pulposus L5-S1 with right radiculopathy, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an initial compensable rating for plantar 
fasciitis with calcaneal spurs and complaint of heel pain of 
the right foot.  

4.  Entitlement to an initial compensable rating for plantar 
fasciitis with calcaneal spurs and complaint of heel pain of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran evidently had active military service from August 
1972 to May 1981, with verified service starting in November 
1972, and had military service from October 1991 to November 
2002.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  That rating decision, in pertinent 
part, continued a noncompensable rating for service-connected 
chronic herniated nucleus pulposus L5-S1 with right 
radiculopathy, and granted service connection and initial 
noncompensable ratings for plantar fasciitis with calcaneal 
spurs and complaint of heel pain of the right and left feet, 
effective December 1, 2002. 

A December 2004 rating decision granted a 10 percent rating 
for the service-connected chronic herniated nucleus pulposus 
L5-S1 with right radiculopathy.  Inasmuch as a rating higher 
than 10 percent for chronic herniated nucleus pulposus L5-S1 
with right radiculopathy is available, and as a claimant is 
presumed to be maximum available benefit for a given 
disability, the claim for an evaluation in excess of 10 
percent for chronic herniated nucleus pulposus L5-S1 with 
right radiculopathy, remains viable on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

As the claims for compensable initial ratings for plantar 
fasciitis with calcaneal spurs and complaint of heel pain in 
the right and left feet on appeal involve requests for higher 
initial ratings following the grant of service connection, 
the Board has characterized those issues in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing an initial rating claim from a claim 
for an increased rating for disability already service-
connected).

The Veteran testified before the undersigned during a hearing 
in Las Vegas, Nevada in May 2005.  A transcript of that 
hearing is associated with the claims files.  

In May 2007, the Board denied the claim for a compensable 
rating for residuals of a left knee injury and remanded the 
Veteran's remaining claims to the RO for further development.

As noted in the Board's May 2007 decision and remand, during 
the Veteran's hearing, he testified that he could not work 
due to his service-connected disabilities, thus implicitly 
raising a claim for a total rating based on individual 
unemployability due to service connected disabilities (TDIU).  
The Veteran's claim for a TDIU was referred to the RO for 
appropriate development and action.  However, there is no 
indication that the matter has yet been considered by the RO 
and it is again referred for an appropriate action.


FINDINGS OF FACT

1.  Giving the Veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that he currently has residuals of a right knee 
injury manifested by a right knee chronic sprain, medial 
meniscus tears, and mild patellofemoral compartment 
chondromalacia with degenerative changes that are related to 
his first period of active service.

3.  Prior to February 15, 2005, the objective and probative 
medical evidence of record demonstrates that the Veteran's 
service-connected chronic herniated nucleus pulposus L5-S1 
with right radiculopathy was manifested by pain, and no more 
than slight limitation of motion; with forward flexion of the 
thoracolumbar spine greater than 60 degrees and a combined 
range of motion of the thoracolumbar spine greater than 120 
degrees.  Ankylosis, separate neurological disability, and 
incapacitating episodes having a total duration of 2 weeks or 
greater are not shown.  

4.  Giving the Veteran the benefit of the doubt, since 
February 15, 2005, but no earlier, the objective and 
probative medical evidence of record demonstrates that his 
service-connected chronic herniated nucleus pulposus L5-S1 
with right radiculopathy is manifested by pain, mild 
scoliosis, muscle spasm, and no more than moderate limitation 
of motion; with forward flexion of the thoracolumbar spine 
greater than 30 degrees.  Ankylosis, separate neurological 
disability, and incapacitating episodes having a total 
duration of 4 weeks or greater are not shown.  

5.  Giving the Veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that, since December 1, 2002, the effective date 
of the grant of service connection, his plantar fasciitis 
with calcaneal spurs and complaint of heel pain of the right 
foot has been manifested by no more than moderate foot 
injury.   

6.  Giving the Veteran the benefit of the doubt, the 
objective and probative medical evidence of record 
demonstrates that, since December 1, 2002, the effective date 
of the grant of service connection, his plantar fasciitis 
with calcaneal spurs and complaint of heel pain of the left 
foot has been manifested by no more than moderate foot 
injury.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
residuals of a right knee injury were incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).

2.  Prior to February 15, 2005, the schedular criteria for a 
rating in excess of 10 percent for chronic herniated nucleus 
pulposus L5-S1 with right radiculopathy are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (2003), effective 
prior to September 26, 2003; 38 C.F.R. § 4.71a, DC 5235 to 
5243 (2008), effective September 26, 2003.

3.  Resolving doubt in the Veteran's favor, from February 15, 
2005, but no earlier, the schedular criteria for a 20 percent 
rating, but no higher, for chronic herniated nucleus pulposus 
L5-S1 with right radiculopathy, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.3, 
4.71a, DCs 5292, 5293, 5295 (2003), effective prior to 
September 26, 2003; 38 C.F.R. § 4.71a, DC 5235 to 5243 
(2008), effective September 26, 2003.

4.  Resolving reasonable doubt in the Veteran's favor, the 
schedular criteria for an initial 10 percent rating, but no 
higher, for plantar fasciitis with calcaneal spurs and 
complaint of heel pain of the right foot are met, effective 
December 1, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, DC 5284 (2008).

5.  Resolving reasonable doubt in the Veteran's favor, the 
schedular criteria for an initial 10 percent rating, but no 
higher, for plantar fasciitis with calcaneal spurs and 
complaint of heel pain of the left foot are met, effective 
December 1, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.71a, DC 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the claim for service 
connection for residuals of a right knee injury, the Board 
finds that all notification and development actions needed to 
fairly adjudicate that claim have been accomplished.  
Information concerning effective dates and ratings for the 
right knee disability will be provided by the RO.  If 
appellant then disagrees with any of those actions, he may 
appeal those decisions.

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings, as well as 
information regarding the effective date that may be 
assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

The Board acknowledges that prior to the initial AOJ decision 
on these matters, notice regarding substantiating claims for 
higher ratings was not provided.  After the initial rating, 
the Veteran was provided such notice on multiple occasions.  
For example, in a July 2007 post-rating letter, notice was 
provided to the Veteran regarding what information and 
evidence was needed to substantiate the claims for higher 
ratings, what information and evidence must be submitted by 
the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the July 2007 letter, and 
opportunity for the Veteran to respond, the January 2009 
supplemental statement of the case reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA and private treatment records, and the reports of August 
2003 and November 2008 VA examinations.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's May 2005 Board hearing, along with various 
statements provided by the Veteran and by his brother, 
sister, comrade and representative, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims files shows, or fails to show, 
with respect the claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

A. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Even if there 
is no record of arthritis while in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after discharge from 
active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2008).  While 
the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree.  Id.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training (ADUTRA), or for disability 
resulting from injury incurred during a period of inactive 
duty training (INADUTRA). 38 U.S.C.A. §§ 101(24), 1101, 1110, 
1131 (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2008).

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran asserts that he hurt both of his 
knees during his basic training in 1972 and that he had 
recurring pain of both knees since that time.  Service 
connection is currently in effect for residuals of a left 
knee injury.  

Service treatment records from the Veteran's first period of 
service show complaints of left knee pain after running.

During the time between the Veteran's two periods of active 
service, from approximately 1981 to 1991, he sought treatment 
for pain and discomfort in both knees.  He was also in the 
Reserve during at least part of this time.  The Veteran 
completed a report of medical history in conjunction with his 
Reserve service in March 1988, at which time he reported 
receiving treatment at a VA medical center (VAMC) for 
bilateral knee pain from 1981 up until that time.  

During the Veteran's second period of active service, he 
complained of a long history of intermittent bilateral knee 
pain since basic training.

In March 2005, a comrade of the Veteran's, who served with 
him during his second period of service, submitted a signed 
statement to the effect that she witnessed the Veteran 
limping during service and that the Veteran told her that he 
injured both knees at Officer Training School in 1972.  The 
Veteran's brother and sister also provided signed statements 
relaying that he injured his knees while jogging in 1972.  It 
is unclear from the statements whether the Veteran told his 
brother and sister of a right knee injury in 1972 or only in 
more recent years.

The Veteran was afforded a VA examination in November 2008.  
After a review of the Veteran's medical records and clinical 
examination of the Veteran, relevant to the right knee, the 
examiner, an orthopedist, diagnosed chronic sprain, medial 
meniscus tears and mild patellofemoral compartment 
chondromalacia.  The examiner also noted that results of x-
rays of the Veteran's right knee taken in October 2008 showed 
degenerative changes with slight internal increase in 
patellar spurring.  The VA examiner noted that the Veteran 
claimed that during basic training he developed insidious 
onset of bilateral knee pain and experienced slow progressive 
escalation of symptoms.  Based on review of the medical 
records, clinical examination, and the natural history of 
degenerative joint disease caused by mechanical overuse, the 
VA examiner concluded that it was at least as likely as not 
that the onset of the Veteran's present right knee condition 
occurred during basic training in 1972, had slowly 
deteriorated over the past 36 years, and was caused by, 
related to, and or precipitated by military service.  The VA 
further noted that chondromalacia patella can be a slow 
degenerative process precipitated by repetitive overuse such 
as required by physical training during active duty.  

Here, the Veteran contends that he first developed right knee 
pain during service and that such has continued since that 
time.  A VA orthopedist has offered his opinion that the 
Veteran's current right knee problems are caused by his first 
period of military service.  This opinion appears based on 
the Veteran's reports of continuing right knee pain starting 
in 1972 and the examiner's knowledge of the progression of 
degenerative joint disease and chondromalacia patella.  The 
Board has no reason to doubt the veracity of the Veteran's 
statements.  As such, the examiner's opinion is awarded high 
probative value.  

Given the totality of the evidence, to particularly include 
the opinion of the VA orthopedist, and resolving all 
reasonable doubt on the question of medical nexus in the 
Veteran's favor (see 38 U.S.C.A. § 5107(b), 38 C.F.R. § 
3.102, and Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990)) the Board finds that service connection for residuals 
of a right knee injury is warranted.

B. Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where the 
question for consideration is entitlement to a higher initial 
rating since the grant of service connection, evaluation of 
the medical evidence since the grant of service connection to 
consider the appropriateness of "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found) is required.  Fenderson, 12 Vet. App. at 
126.  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, the Board acknowledges that a claimant 
may experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-
10 (2007).  The following analysis is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.   

In evaluating musculoskeletal disabilities additional rating 
factors include functional loss due to pain supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2008). Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45 (2008).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2008).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 
C.F.R. § 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Pursuant to DC 5010, arthritis due to trauma should be rated 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings is evaluated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5003.

1. Low Back Disability

Historically, by rating action of March 1982, service 
connection for chronic herniated nucleus pulposus, L5-S1 with 
right radiculopathy was granted and assigned a 20 percent 
rating under DC 5293.  In May 1991, the Veteran claimed that 
his service-connected disabilities had improved and asked 
that he be given a 0 percent rating.  VA proposed to reduce 
the rating for the low back disability and then by way of a 
September 1991 rating decision, the rating for low back 
disability was reduced to 0 percent.  The Veteran filed his 
current claim for an increased rating on March 17, 2003.  
Subsequently, in December 2004, a 10 percent rating was 
assigned for the service-connected low back disability under 
DC 5293, effective March 17, 2003.  

Effective September 26, 2003, disabilities of the spine are 
rated under a General Rating Formula for Diseases and 
Injuries of the Spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
to 5243).  As there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

Under the provisions of DC 5293, in effect from September 23, 
2002 to September 26, 2003, intervertebral disc syndrome 
(IVDS) (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  
38 C.F.R. § 4.71a, DC 5293 (2003).  

Under that code, disability is determined by the number of 
incapacitating episodes during the past 12 months, with a 
10 percent rating for at least 1 week but less than 2 weeks; 
a 20 percent rating for at least 2 weeks but less than 
4 weeks; a 40 percent rating for at least 4 weeks but less 
than 6 weeks; and a 60 percent rating with at least 6 weeks.  
Id.  For purposes of evaluation under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  Id. at Note (1).   

Under 38 C.F.R. § 4.71a, DC 5295, as in effect prior to 
September 26, 2003, lumbosacral strain with characteristic 
pain on motion warrants a 10 percent rating.  Muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position warrants a 20 percent rating.  
A 40 percent rating requires severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Alternatively, former DC 5292 provided that a 10 percent 
rating was assignable for slight limitation of lumbar spine 
motion, a 20 percent rating was assignable for moderate 
limitation of motion; and a maximum 40 percent rating was 
assigned for severe limitation of motion.  See 38 C.F.R. 
§ 4.71a, DC 5292 (as in effect prior to September 26, 2003).  

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  Also, as a point of reference, the Board notes that, 
under the revised criteria discussed below, normal range of 
motion of the thoracolumbar spine is flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees in 
each direction, and rotation to 30 degrees in each direction.  
See 38 C.F.R. § 4.71a, Plate V (2008).  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Under the revised spine rating criteria effective September 
26, 2003, all disabilities of the spine are rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  Under the General Rating Formula, a 10 percent rating 
is assignable for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees, or muscle 
spasm, guarding, or localized tenderness or vertebral body 
fracture with loss of 50 percent or more height.  A 20 
percent rating is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
assignable where forward flexion of the thoracolumbar spine 
is 30 degrees or less, or where there is favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating is 
assignable for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assignable for 
unfavorable ankylosis of the entire spine.  These criteria 
are applied with and without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  See 
38 C.F.R. § 4.71a, DCs 5235 to 5243 (2008).

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See General Rating Formula, Note (2). 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.

The criteria for evaluating IVDS were essentially unchanged 
from the September 2002 revisions, except that the diagnostic 
code for IVDS was changed from 5293 to 5243.  38 C.F.R. 
§ 4.71a, DC 5243.

The Veteran asserts that his low back disability results in 
low back pain radiating down both legs and an increased 
numbing sensation.  He also reported muscle spasm to the 
point where bowel and bladder control is difficult (bowel and 
bladder complaints were separately adjudicated by VA in an 
unappealed July 2005 rating decision).  He reported that he 
has incapacitating episodes.

VA treatment records show complaints of low back pain.  
Private lumbar spine X-rays from July 2003 were reported as 
normal.  Alignment and curvature of the Veteran's lumbar 
spine were normal at that time.  

The Veteran was afforded a VA examination of his spine in 
August 2003.  At that time he complained more of pain than 
numbness depending on his activities in the lumbar spine that 
radiated to the posterior thigh.  He also reported episodic 
muscle stiffness in the lumbar area.  He walked unaided and 
was reportedly 100 percent mobile and able to perform his 
activities of daily living.  He recently retired from the 
military.  

Physical examination revealed no abnormal curvature of the 
spine.  Posture and gait were intact.  Range of motion of the 
thoracic lumbar spine was flexion to 80 degrees, and 
extension, left and right tilt and left and right rotation to 
30 degrees.  There was no pain on motion.  The examiner 
estimated that the Veteran would have an additional 5 to 
10 percent range of motion due to repetitive use that will be 
characterized by pain.  (The Board assumes that the examiner 
is talking about a loss of range of motion, rather than a 
gain, although the statement in the report is unclear.)  The 
examiner stated that there was no objective evidence of 
painful motion, spasm, weakness or tenderness; and no 
abnormal posture or fixed deformity or abnormality of the 
back.  There was no deficit on sensory examination or motor 
examination and deep tendon and cutaneous was intact at the 
reflex.  There was no history of vertebral fractures.  The 
Veteran denied any incapacitation in the last 12 months.  The 
pertinent diagnosis was status post herniated disc secondary 
to fall.  

Degenerative disc disease with radiculopathy is noted in an 
October 2004 VA treatment record, based on magnetic resonance 
image (MRI) results.  

A January 2005 private treatment record from J.G., M.D., 
notes that the Veteran had a longstanding history of severe 
lower back pain with intermittent lower extremity 
radiculopathy into his buttocks, posterior portion of his 
thigh, posterior portion of his calf, and into the bottoms of 
his feet.  The Veteran denied bowel or bladder dysfunction, 
gait instability, or frank motor weakness.  On examination, 
strength was 5/5 in the lower extremities, deep tendon 
reflexes were 1+ throughout, except 0 at the bilateral 
Achilles, and sensation was grossly intact to light touch.  A 
MRI scan showed moderate to severe disc degeneration at L5-S1 
with mild foraminal narrowing.  

VA treatment records show slight to moderate limitation of 
motion in all ranges of the spine reported by a physical 
therapist on February 15, 2005.  

March 2005 VA treatment records also note that the Veteran's 
lumbar range of motion was diminished in all planes.  At that 
time, sensory testing was intact, motor testing of the 
bilateral hip flexors and knee extensors was 4-/5, and reflex 
testing was hypoactive throughout.  Electromyograph / nerve 
conduction studies (EMG/NCS) in April 2005 showed mild 
chronic bilateral S1 radiculopathies that were old.

In a March 2005 letter, a woman who served with the Veteran 
during his second period of active service stated that he 
said that he had low back pain that increased with lack of 
movement while sitting, standing, or reclining and during 
extensive walking over time.  That same month, the Veteran's 
brother and sister both submitted letters relaying that after 
retirement, his quality of life deteriorated as he 
experienced severe lower back pain, limited range of 
mobility, trouble sleeping due to pain radiating down his 
legs and an increased number of bowel and bladder control 
episodes due to muscle spasms.  

March 2005 X-rays of the lumbosacral spine showed mild 
degenerative disease, mildly narrowed disc space in the L5-
S1, mild osteoporosis, and minimal scoliosis.  However, a 
March 2005 private MRI scan showed normal lordosis without 
scoliosis.  VA radiological testing in October and November 
2008 showed mild scoliosis and levoscoliosis.  

The Veteran was afforded another VA examination in November 
2008.  At that time, he continued to experience lower back 
pain, muscle spasm, and radiating into the lower extremities.  
He had not experienced any incapacitating episodes in the 
past year and reported that, in the past five years, three 
times he required medical treatment with bed rest, up to two-
week duration.  He reported an unstable gait, falling six 
times in the past two years.  It was noted that the Veteran 
retired from the Air Force in 2002 and had not returned to 
active employment.  

On physical examination, range of motion of the Veteran's 
lumbar spine was forward flexion to 75 degrees with pain 
beginning at 30 degrees.  Repetitive bending caused a 
decrease of 5 degrees of forward flexion after repetitive 
use.  Pain caused the major functional impact.  The Veteran 
walked in a slow, guarded manner.  He had no fixed postural 
abnormalities or deformities of the thoracolumbar spine.  
Sensory evaluation showed intact sensation with no abnormal 
paresthesias; motor evaluation revealed no atrophy, 
satisfactory tone, and strength of +5 (essentially normal); 
and reflexes were present and equal bilaterally.  Radiographs 
did not indicate any vertebral fractures.  The diagnosis was 
chronic low back pain superimposed on degenerative disk 
disease at the L5-S1 level and sciatica, with residuals.  

Giving the Veteran the benefit of the doubt, the Board finds 
that moderate limitation of motion was shown as of February 
15, 2005-the date a VA physical therapist noted slight to 
moderate limitation of motion in all ranges.  As such, a 20 
percent rating is warranted as of February 15, 2005 based on 
DC 5292 (2003), effective prior to September 26, 2003.  
However, severe limitation of motion is not shown such as to 
warrant a 40 percent rating under DC 5292 effective prior to 
September 26, 2003.  

The Board notes that other medical evidence also supports a 
worsening of the Veteran's low back disability around this 
time.  For example, he reported having muscle spasms in his 
back, and the Board has no reason to doubt the veracity of 
his statements.  Mild scoliosis, an abnormal curvature of the 
spine, was shown on X-ray in March 2005.  While an MRI 
performed that same month reportedly did not show any 
abnormal curvature, subsequent radiological testing again 
showed mild scoliosis as well as levoscoliosis.  Muscle spasm 
causing an abnormal curvature of the spine would also warrant 
a 20 percent rating.  See 38 C.F.R. § 4.71a, DCs 5235 to 5243 
(2008), effective September 26, 2003.  

The Board further concludes that a rating in excess of 10 
percent is not warranted prior to February 15, 2005.  This is 
so because, prior to this date, the radiographic evidence 
shows no abnormal curvature of the spine.  For example, 
lumbar spine X-rays from July 2003 reportedly showed normal 
alignment and curvature of the lumbar spine.  Also, the 
requisite loss of motion is not shown for a higher rating.  
To warrant a higher rating, the evidence would need to show 
forward flexion of the thoracolumbar spine of 60 degrees or 
less, a combined range of motion of the thoracolumbar spine 
not greater than 120 degrees or moderate limitation of lumbar 
spine motion.  The worst reported range of motion for forward 
flexion of the lumbar spine during that period was to 80 
degrees, in August 2003.  The other relevant ranges of motion 
were all reportedly normal at that time (30 degrees).  Also, 
while there was no pain on motion, a VA examiner estimated 
that the Veteran would have additional 5 to 10 percent range 
of motion due to repetitive use that will be characterized by 
pain.  Even considering pain and other factors, the criteria 
for a rating in excess of 10 percent based on limitation of 
motion are not met prior to February 15, 2005.  Loss of 
lateral spine motion in standing position is not reflected in 
the evidence either, nor is any residual of a fractured 
vertebra.  As discussed below, bed rest prescribed by a 
physician and separate compensable neurological 
manifestations are also not shown.  

Furthermore, as noted, a rating in excess of 20 percent is 
not warranted from February 15, 2005.  The objective medical 
evidence simply does not show any residuals of a vertebral 
fracture, ankylosis of the spine, severe limitation of motion 
of the lumbar spine, forward flexion of the thoracolumbar 
spine 30 degrees or less, severe lumbosacral strain, bed rest 
prescribed by a physician, or separate compensable 
neurological abnormalities.  

The worst range of motion reported during this appeal was in 
November 2008, when forward flexion of the thoracolumbar 
spine was reportedly limited to 75 degrees, with pain 
beginning at 30 degrees.  At that time, repetitive bending 
caused a decrease of 5 degrees of forward flexion.  While the 
Veteran does have pain during his motion, such is 
contemplated by the current rating formula, which provides 
criteria that apply "[w]ith or without symptoms such as pain 
([whether] or not it radiates)..."  Importantly, the examiner 
in November 2008 indicated that the Veteran could flex his 
thoracolumbar spine to 75 degrees; losing another 5 degrees 
with repetitive use.  As such, forward flexion of the 
thoracolumbar spine to 30 degrees or less is not shown.  
These findings are also not demonstrative of severe 
limitation of motion.  As motion of the spine has continually 
been shown throughout the appeal period, even when 
considering the effects of pain, weakness, etc., a finding of 
ankylosis would not be appropriate.  

Under the former criteria, the Veteran could warrant a rating 
in excess of 20 percent with evidence of severe lumbosacral 
strain, described as, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Such is not shown by the evidence of record 
(described above). 

The Board recognizes that, in November 2008, the Veteran told 
the VA examiner that he had not experienced any 
incapacitating episodes in the past year, but that in the 
past five years he said that three times he required medical 
treatment with bed rest, up to two-week duration.  However, 
throughout the appeal period, no bed rest prescribed by a 
physician with treatment by a physician is shown.  As such, a 
rating based on incapacitating episodes would not be 
appropriate.  Even if the Board accepted the Veteran's 
statements about bed rest as credible, the Veteran did not 
indicate if the bed rest was prescribed by a physician, 
nurse, etc.  For purposes of DC 5293 (2003) and DC 5243 
(2008), bed rest must be prescribed by a physician.  
Moreover, for the Veteran to warrant a higher rating prior to 
February 15, 2005 the evidence would need to show between 2 
and 4 weeks of incapacitating episodes over a 12-month 
period, and for a higher rating from February 15, 2005, the 
evidence would need to show between 4 and 6 weeks of 
incapacitating episodes over a 12-month period.  The 
Veteran's report seems to indicate 3 episodes of bed rest, 
each lasting up to two weeks, taking place over 5 years.  
Unless 2 or 3 episodes were during one 12-month period, the 
criteria for ratings in excess of 10 and 20 percent, 
respectively, would not be met.  The Veteran's statements do 
not suggest that this is the case.   

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40. The Board finds that the effects 
of pain reasonably shown to be due to the Veteran's service-
connected back disability are contemplated in the assigned 10 
percent rating prior to February 15, 2005, and the 20 percent 
rating thereafter, assigned herein.  There is no indication 
that pain, due to disability of the lumbar spine, caused 
functional loss greater than that contemplated by the 
currently assigned 10 percent rating, and 20 percent 
evaluation assigned herein.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  
A separate evaluation for pain is not for assignment.  
Spurgeon.

Also, separate, compensable neurological abnormalities 
related to the Veteran's service-connected low back disorder 
are not shown at any time throughout the appeal period.  The 
Board recognizes that the Veteran has some radiculopathy; 
that is, pain radiating from his back.  Radiating pain is not 
a separate disability, while a separately diagnosed 
neurological disorder such as neuralgia, neuritis, nerve 
paralysis, or peripheral neuropathy would be considered a 
disability.  Pain alone is not a separate disability for VA 
disability compensation purposes.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Neurological 
testing has been performed and no separate neurological 
disorder has been identified.  

As such, resolving doubt in the Veteran's favor, a 20 percent 
rating, but no higher, is warranted for his service-connected 
chronic herniated nucleus pulposus L5-S1 with right 
radiculopathy, from February 15, 2005, but no earlier.  

However, the preponderance of the objective and probative 
evidence of record is against a rating in excess of 10 
percent prior to February 15, 2005 for the Veteran's service-
connected back disability.  The Board has applied the 
benefit-of-the doubt doctrine in determining that the 
criteria for a 20 percent rating are met as of February 15, 
2005, but finds that the preponderance of the evidence is 
against assignment of any higher ratings.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

2. Foot Disabilities

The Veteran's foot disabilities are evaluated under 38 C.F.R. 
§ 4.71a, DC 5284.  Under that diagnostic code, a 10 percent 
rating is assignable for moderate foot injury, a 20 percent 
rating is assignable for moderately severe foot injury, and a 
30 percent rating is assignable for severe foot injury.  A 
note to the diagnostic code indicates that with actual loss 
of use of the foot, rate 40 percent.  

The Veteran asserts that his feet disabilities each result in 
heel pain and swelling. 

In a March 2005 letter, a woman who served with the Veteran 
during his second period of active service stated that the 
Veteran told her that he had foot pain and that standing or 
walking for extended periods of time caused sharp heel pain 
and swelling of the feet.  That same month, the Veteran's 
brother and sister both submitted letters stating that if the 
Veteran stands or walks for any length of time, he has sharp 
constant heel pain and swelling.  

March 2005 X-rays show mild degenerative disease of the feet.  
During an April 2005 VA podiatry appointment, the Veteran was 
assessed with heel spur syndrome bilaterally, with poststatic 
dyskinesia.  

The Veteran was afforded a VA examination in November 2008.  
He complained of pain throughout the feet and arch.  On 
examination, his feet were not swollen and there was no 
erythema or redness.  There was tenderness, but no edema.  
The Veteran walked in a slow, guarded manner.  There were no 
calluses or skin breakdown or unusual shoe wear pattern and 
no skin or vascular changes.  He did not have any hammertoes, 
high arches, clawfoot, hallux valgus or other deformity.  On 
full weigh bearing, the arch measured 5/8 of an inch from the 
floor to the ceiling of the arch.  When standing, the feet 
were not flat.  The alignment of the Os Calcis and Achilles 
tendon in relationship to the long axis of the tibia was in 
the neutral position bilaterally.  The Veteran had difficulty 
walking on his heels due to pain and discomfort.  Movement of 
the forefoot and midfoot caused mild complaints of pain and 
discomfort.  Pressure over the heels of the feet caused an 
escalation of pain and discomfort.  

The VA examiner diagnosed bilateral calcaneal spurs, 
degenerative changes first metatarsophalangeal joints, and 
chronic plantar fasciitis.  The examiner opined that the 
Veteran demonstrated a slight to moderate level of foot 
impairment based on the physical examination.  Co-morbidities 
involving the disability of the feet were present and the 
examiner stated it was impossible to separate functional 
impairment from these combined conditions without resorting 
to mere speculation.

Where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service-
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the Veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).  Hence, the Board will consider the opinion of 
the examiner, that the Veteran has slight to moderate foot 
impairment, as the level of disability associated with the 
service-connected conditions.  

In this case, the November 2008 VA examiner noted mild to 
moderate foot impairment.  The rating criteria allows for a 
10 percent rating for moderate foot injury.  See 38 C.F.R. 
§ 4.71a, DC 5284.  Resolving reasonable doubt in the 
Veteran's favor, the Board finds that the overall disability 
picture more nearly approximates the criteria for 10 percent 
ratings; that is, moderate foot injury.  As none of the 
evidence even suggests more than moderate foot injury, 
ratings in excess of 10 percent are not warranted.  

The Board has considered rating the Veteran's feet 
disabilities using other diagnostic codes but has found no 
other applicable diagnostic code that would allow for a 
disability rating in excess of 10 percent.  In this regard, 
the examination findings are not reflective of severe 
flatfoot, and the examiner specifically stated that the 
Veteran does not have any hammertoes, high arches, clawfoot, 
hallux valgus or other deformity.  As there is no indication 
that the Veteran's disabilities of the feet have undergone a 
worsening during the course of the appeal, the effective date 
for the grant of 10 percent ratings should be the effective 
date of the grant of service connection for the disabilities, 
December 1, 2002.  

For the foregoing reasons, the Board concludes that the 
record supports assignment of 10 percent ratings each, but no 
higher, for plantar fasciitis with calcaneal spurs and 
complaint of heel pain of the right foot and left foot, since 
the effective date of the grants of service connection for 
the disabilities.  The benefit of the doubt has been resolved 
in the Veteran's favor to this limited extent.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.  

Finally, in view of the holding in Fenderson, and, based upon 
the record, the Board finds that at no time since the Veteran 
filed his original claim for service connection have the 
disabilities on appeal been more disabling than as currently 
rated under the present decision of the Board.

3. Back and Foot Disabilities

The above determinations are based upon consideration of 
applicable provisions of VA's rating schedule.  The Board 
also finds that there is no showing that, at any point during 
the appeal the Veteran's service-connected low back and foot 
disabilities have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b).  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the veteran's disability picture is 
adequately contemplated by the rating schedule.  Id.  If not, 
the second step is to determine whether the claimant's 
exceptional disability picture exhibits other related factors 
identified in the regulations as "governing norms."  Id. at 
115-16; see also 38 C.F.R. § 3.321(b)(1) (governing norms 
include marked interference with employment and frequent 
periods of hospitalization).  If the factors of step two are 
found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for a determination whether, 
to accord justice, the claimant's disability picture requires 
the assignment of an extra-schedular rating.  Id. at 116.

In this regard, the Board notes that the Veteran's back and 
foot disabilities have not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the ratings assigned).  Although the record reflects that the 
Veteran is retired, there is no showing that his back or foot 
disabilities have resulted in marked interference with 
employment.  In fact, the August 2003 VA examiner stated that 
the Veteran was 100 percent mobile, and the November 2008 VA 
examiner specifically opined that the Veteran's level of 
impairment should not preclude semi-sedentary to light work 
duties, based on biomechanical assessment based on physical 
findings.  The Board recognizes that being physically able to 
work and disability causing marked interference with 
employment are slightly different.  However, in this case, 
marked interference with employment is simply not shown by 
the evidence of record.  There also is no evidence that, at 
any point during the appeal, the Veteran's low back or foot 
disabilities have necessitated frequent periods of 
hospitalization, or have otherwise rendered inadequate the 
regular schedular standards.  

In the absence of evidence of any of the factors outlined 
above, the criteria for invoking the procedures set forth in 
38 C.F.R. § 3.321(b)(1) have not been met.  See Thun, 22 Vet. 
App. at 115.  See also Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).





ORDER

Service connection for residuals of a right knee injury is 
granted.  

A rating in excess of 10 percent for chronic herniated 
nucleus pulposus L5-S1 with right radiculopathy, prior to 
February 15, 2005, is denied.

A 20 percent rating, but no higher, for chronic herniated 
nucleus pulposus L5-S1 with right radiculopathy is granted, 
effective February 15, 2005, but no earlier, subject to the 
legal authority governing the payment of compensation 
benefits.

An initial 10 percent rating, but no higher, for plantar 
fasciitis with calcaneal spurs and complaint of heel pain of 
the right foot is granted, effective December 1, 2002, 
subject to the legal authority governing the payment of 
compensation benefits.

An initial 10 percent rating, but no higher, for plantar 
fasciitis with calcaneal spurs and complaint of heel pain of 
the left foot is granted, effective December 1, 2002, subject 
to the legal authority governing the payment of compensation 
benefits.




______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


